Citation Nr: 0719653	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
January 1971.  

These matters come to the Board of Veterans Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board notes that in December 2002, the veteran perfected 
for appeal a claim of service connection for residuals of a 
fever, as well as a claim of entitlement to nonservice-
connected pension benefits.  In February 2003, the veteran 
withdrew from appellate status the issue of service 
connection for residuals of a fever.  In a June 2003 rating 
decision, the RO granted the veteran's claim for pension 
benefits.  Therefore, the Board finds neither of the issues 
is currently on appeal.  

Likewise, in the above-noted June 2003 rating decision, the 
RO denied the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD).  The veteran perfected 
an appeal as to this issue.  In a January 2005 rating 
decision, the RO granted service connection and assigned a 70 
percent disability rating for PTSD, effective June 11, 2002.  
As the award of service connection for PTSD is a full grant 
of the benefit sought on appeal, the issue of service 
connection for PTSD is no longer in appellate status.  

Finally, the Board notes that its consideration of the 
veteran's appeal has consisted of a review of a single claims 
file volume.  Internal VA correspondence dated from October 
2004 to January 2005 discusses the possibility of a second 
claims file having been created.  However, it was ultimately 
determined that a second claims file likely never existed.  
In this case, in reviewing the single claims file before it, 
the Board does not find that the record, or any lack thereof, 
suggests that a second claims file necessarily exists.  Thus, 
any further development in this regard is not warranted.  




REMAND

On VA audiological examination in May 2003, the veteran was 
diagnosed with bilateral hearing loss and tinnitus.  At that 
time, the veteran's claims file was not available to the 
examiner for review.  As a result, she did not provide a 
medical opinion regarding the etiology of the veteran's 
diagnosed hearing loss and tinnitus.  In February 2005, 
following a review of the veteran's claims file, the examiner 
provided a supplemental opinion in which she concluded that 
the veteran's hearing loss and tinnitus were not related to 
service.  The examiner's opinion was based in part on 
evidence that the veteran had been seen on June 11, 2003, by 
Ho-Sheng Lin, M.D., a doctor in the otolaryngology department 
at the John D. Dingell VA Medical Center (VAMC).  During the 
examination by Dr. Lin, the veteran had reportedly stated 
that his hearing loss and tinnitus had begun 8 years 
previously.  

Here, the Board's review of the claims file does not reveal 
any examination report or treatment record associated with 
the veteran's examination by Dr. Lin at the VAMC in June 
2003.  In light of the fact that it would appear that there 
is additional relevant medical evidence in the possession of 
VA not associated with the claims file, an attempt should be 
made to acquire the otolaryngology examination report 
conducted by Dr. Lin on June 11, 2003, at the John D. Dingell 
VAMC.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   

Furthermore, in reviewing the record, the Board notes that in 
February 2003, following submission of the veteran's claim 
for service connection for hearing loss and tinnitus, the RO 
received from the veteran a VA Form 21-4142 (Authorization 
and Consent to Release Medical Information).  The VA Form 
reflected the veteran's treatment at the Blanzy Clinic in 
Southgate, Michigan.  During a February 2003 RO hearing, the 
veteran testified that he had been treated at the Blanzy 
Clinic for about 10 years.  The claims file does not reflect 
that records from the Blanzy Clinic have been obtained.  As 
these records could possibly contain evidence relevant to the 
veteran's claims on appeal, an attempt should be made to 
obtain the veteran's treatment records from the Blanzy 
Clinic.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2006).  

Finally, in a June 2005 VA Form 646 (Statement of Accredited 
Representative in Appealed Case), the veteran's 
representative provided written argument in support of the 
veteran's claims on appeal.  This included a report that the 
veteran had submitted to the RO multiple diagnoses of hearing 
loss dating back several years.  A review of the claims file 
only reflects the report of May 2003 VA audiological 
examination in which the veteran was diagnosed with hearing 
loss and tinnitus.  There is otherwise no medical evidence of 
a diagnosis for hearing loss.  Therefore, the veteran and his 
representative should be invited to submit any additional 
medical evidence in support of the claims on appeal.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, any 
other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to adjudicating the 
claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to acquire 
any medical note or report of examination 
associated with the veteran's 
otolaryngology examination conducted by 
Ho-Sheng Lin, M.D., on June 11, 2003, at 
the John D. Dingell VAMC.  The procedures 
set forth in 38 C.F.R. § 3.159(c) (2006) 
must be followed as regards to requesting 
records from Federal facilities.  If no 
such record exists or is unavailable, 
this fact should be documented in the 
record.  

2.  Pertinent records from the Blanzy 
Clinic in Southgate, Michigan, should be 
obtained.  If the current VA Form 21-4142 
of record (received in February 2003) is 
incomplete or does not otherwise allow 
for the requesting of records from the 
Blanzy Clinic, the veteran should be 
provided a new VA Form 21-4142 for 
completion.  

3.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to allow for additional 
pertinent evidence to be obtained which 
is not currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

4.  After undertaking any other 
development deemed appropriate, the 
veteran's claims on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  The veteran's representative 
should be given opportunity to prepare a 
VA Form 646, or written argument in lieu 
thereof, before the record is returned to 
the Board for further appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

